Citation Nr: 0012506	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-18 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), also diagnosed as dysthymic 
disorder.  

2.  Entitlement to an effective date earlier than July 17, 
1995 for the award of compensation benefits for PTSD, also 
diagnosed as dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection for 
PTSD.  By rating decision of February 1998, service 
connection was granted for PTSD, also diagnosed as dysthymic 
disorder, effective July 1995.  

In a statement received in December 1998 the veteran claimed 
service connection for residuals of a head injury with 
headaches and loss of vision, injuries to shoulders, arms and 
fingers and a heart disorder.  Since the RO has not yet 
addressed those claims, they are not before the Board at this 
time.  Those issues are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran has PTSD manifested by nightmares, disturbed 
sleep, anxiety, depression, irritability, anger, and 
intrusive thoughts productive of no more than definite 
industrial impairment.

2.  The veteran has not routinely displayed symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

3.  The veteran's initial claim for service connection for a 
psychiatric disorder was denied by the RO in a decision dated 
in August 1985.

4.  His VA psychiatric examination on June 2, 1995 
constituted a reopened claim for service connection for a 
psychiatric disorder.

5.  By rating decision of February 1998, service connection 
was granted for PTSD, also diagnosed as dysthymic disorder, 
effective July 17, 1995.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD, also diagnosed as dysthymic disorder are 
not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 
Code 9411 (1996) and Code 9411 (1999).

2.  The criteria for payment of compensation benefits for 
PTSD, also diagnosed as dysthymic disorder prior to 
July 17, 1995, have not been met.  38 U.S.C.A. § 5110(a), 
(b)(2) (West 1991); 38 C.F.R. §§ 3.157, 3.400(b)(2) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records do not reveal any evidence of a 
psychiatric disorder.  In 1984, the veteran filed a claim for 
service connection for a skin rash resulting from Agent 
Orange exposure.  On VA examination in August 1984, he 
complained of some difficulty with his nerves and stated that 
he occasionally awakened jumping around and "hollering."  
No psychiatric diagnosis was reported.

In August 1985, the veteran filed a claim for service 
connection for a nervous condition which he reported began 
"within presumptive period."  He stated that he was treated 
in June 1972 and that the condition continued to the present.  
He submitted a copy of clinical records from a private 
physician which showed that in 1972 and 1973 he was treated 
for nervousness and anxiety.  In a rating action in August 
1985, the RO denied service connection for a nervous 
condition.  The veteran was notified of that decision in 
September 1985 and did not file a notice of disagreement 
within one year after issuance of that notification.  

No complaints or findings of a psychiatric disorder were 
reported on VA examination in June 1992.

The veteran testified at a hearing before a member of the 
Board at the RO in July 1993.  At that time, he was appealing 
denial of a claim for entitlement to a permanent and total 
disability rating for pension purposes.  He reported that he 
had depression which he attributed to financial hardship.

On VA psychiatric examination in June 1995, the veteran 
complained of sleep disturbance, nightmares, anxiety, and a 
feeling that his personality had changed.  He stated that his 
wife told him he was agitated when waking from a dream.  
Examination revealed that he appeared alert and tense.  
Verbal productivity, orientation, memory, judgment, and 
insight appeared to be adequate.  Psychological testing done 
in July 1995 showed results consistent with a diagnosis of 
PTSD with anxiety and depression.  The resulting diagnoses 
were PTSD and dysthymic disorder.

In letters received in December 1995 the veteran's wife and 
son reported that the veteran sometimes awoke screaming or 
crying and reported nightmares.

By rating decision of August 1996, service connection for 
PTSD was denied.  The veteran was notified of the denial the 
same month.  In January 1997, the veteran filed a notice of 
disagreement (NOD) to the denial of service connection for 
PTSD. 

VA outpatient clinic records dated from January 1997 to April 
1998 reveal that in January 1977, the veteran was seen 
complaining of nightmares, cold sweats and awakening 
screaming.  He also reported depression and crying spells.  
In May 1997, it was reported that he had mild motor 
agitation, subdued mood, and constricted affect.  He enrolled 
in an outpatient treatment program.  In June 1997, he 
reported disturbed sleep, irritability, depression, 
nightmares, intrusive thoughts and anxiety.  Examination 
revealed that he was pleasant and cooperative without any 
psychomotor abnormality.  Speech was logical and goal 
directed.  Mood was depressed with a mood congruent affect.  
He was alert and fully oriented.  Insight and judgment were 
grossly intact.  In July 1997, it was reported that the 
veteran's symptoms were responding to medication.  Mood was 
nondepressed and affect was appropriate.  In November 1997, 
the veteran completed a 13 week PTSD Group Education Program.  
In December 1997, it was reported that his PTSD symptoms were 
chronic, but stable.  He was sleeping with medication and 
another medication was reported to be effective for his 
anxiety.  Examination revealed that his mood was nondepressed 
and affect was appropriate.  He was alert and fully oriented.  
Insight and judgment were grossly intact.  In January and 
February 1998, the veteran completed a stress management 
program.  In March and April 1998, he participated in an 
anxiety workshop.  The veteran was seen in November 1998 
requesting a medication refill.  He reported that he ran out 
of Prozac three months earlier and had been more depressed.  
He was given a new prescription.

By rating decision of February 1998, service connection was 
granted for PTSD, also diagnosed as dysthymic disorder, 
evaluated as 30 percent disabling, effective July 17, 1995.  

The veteran testified at a video conference hearing before a 
member of the Board in October 1999.  He stated that he had 
difficulty controlling his temper and difficulty sleeping at 
night because of his PTSD.  He asserted that he was diagnosed 
with PTSD in 1992 or 1993 and that he should be paid 
compensation benefits from the date of that diagnosis.



Analysis

PTSD

At the outset, it is important to note that the veteran's 
claim for an evaluation in excess of the 30 percent 
evaluation provided for his service-connected PTSD, also 
diagnosed as dysthymic disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim that is plausible.  In this case, the veteran has 
asserted that his psychiatric disability is more severe than 
currently evaluated; thus, his claim for an increase is well 
grounded.  The Board also is satisfied that all relevant 
facts have been properly developed.  He has undergone VA 
psychiatric examination, VA outpatient treatment records 
relative to his psychiatric disability have been sought and 
obtained and he has provided hearing testimony at a video 
conference hearing before the undersigned in October 1999.  
The record is now complete; there is no further obligation to 
assist the veteran in the development of his claim as 
mandated by 38 U.S.C.A. § 5107(a).  

In a rating decision of February 1998, the RO granted service 
connection for PTSD, also diagnosed as dysthymic disorder, 
determined to be 30 percent disabling, effective from 
July 1995.  The RO has considered all of the evidence of 
record, as required by Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO has reviewed the claims folder and any 
additional medical evidence presented.  The veteran's 
evaluation for his psychiatric disability has remained the 
same throughout this appeal.  The veteran now asserts that 
the 30 percent evaluation for this condition does not 
properly reflect the level of disability exhibited by this 
service-connected disorder.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for PTSD, also diagnosed as dysthymic 
disorder rated under the provisions of Diagnostic Code 9411.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimant against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 592 (1991). 

The Board notes that the criteria used to determine the 
extent to which psychiatric disorders are considered 
disabling were changed, effective November 7, 1996.  To that 
extent, the record shows that the veteran has had notice of 
the old and new criteria for evaluating PTSD, also diagnosed 
as dysthymic disorder, provided in his October 1998 statement 
of the case.  

Under the rating schedule provisions in effect prior to 
November 7, 1996 a 30 percent rating was provided where there 
was definite impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
symptoms which resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
provided where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and there were symptoms which resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to result in considerable industrial 
impairment.  A 70 percent rating required that the ability to 
establish or maintain effective or favorable relationships 
with people be severely impaired and that there be severe 
impairment of social and industrial adaptability.  A 100 
percent rating was provided where the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community and that 
there were totally incapacitating symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132 Code 9411 
(1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for its decision under 38 U.S.C.A. § 7104(d)(1) (West 
1991).  The Board subsequently requested an opinion from the 
Office of the General Counsel of the VA.  In a precedent 
opinion dated November 9, 1993, the General Counsel concluded 
that the term "definite" is to be construed as denoting 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial impairment that 
is "more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite" when applying the 
provisions of 38 C.F.R. § 4.132, Diagnostic Code 9411.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

Under the rating schedule provisions which became effective 
on November 7, 1996, a 30 percent rating is provided for PTSD 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is provided where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is provided where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relationships, 
judgment, thinking, or mood due to such symptoms as:  
suicidal ideation; obsession rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130 Code 9411 (1999).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment. 38 C.F.R. § 4.126 (as in effect from November 7, 
1996).  

The veteran has PTSD also diagnosed as dysthymic disorder) 
manifested by nightmares, disturbed sleep, anxiety, 
depression, irritability, and anger and intrusive thoughts.  
His speech has been logical and goal directed.  He has shown 
no evidence of a thought disorder.  He has been alert and 
fully oriented and insight and judgment have been intact.  In 
considering the appropriate rating of the veteran's PTSD 
under the older rating criteria, the Board notes that 
throughout the period in question, the symptoms demonstrated 
are not shown to have resulted in more than definite 
industrial impairment.  While he has been unemployed, his 
inability to work has not been the result of his psychiatric 
disorder and appears to be due to a non-service connected 
neck and back injury.  In considering the appropriate rating 
of the veteran's PTSD under the new rating criteria, the 
Board notes that the veteran has not demonstrated flattened 
affect, speech disorders, panic attacks, difficulty 
understanding commands, memory impairment, impaired judgment, 
impaired abstract thinking or disturbances of motivation.  He 
has, on occasion had a depressed mood, but that is also a 
symptom listed among those considered in assigning a 30 
percent rating.  Therefore, under the new criteria as well as 
the old, the Board concludes that the appropriate rating for 
the veteran's PTSD was no more than 30 percent and an 
increase beyond that level is not warranted.


Earlier effective date 

The veteran's claim for service connection for a nervous 
condition was denied by the RO in August 1985.  On June 2, 
1995 the veteran was examined by a VA psychiatrist who 
deferred diagnosis pending psychological evaluation.  That 
evaluation was done on July 17, 1995 and after reviewing the 
report of that evaluation, the psychiatric examiner entered a 
diagnosis of PTSD on August 15, 1995.  The RO subsequently 
granted service connection for PTSD and awarded benefits 
effective July 17, 1995 which was said to be the date of the 
diagnosis of that disorder.

The effective date of award of compensation benefits based on 
an original claim is the date of discharge from service if 
application therefor is received within one year after 
discharge.  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) 
(West 1991); 38 C.F.R. § 3.400(b)(2) (1999).  Where 
compensation benefits are granted based on new and material 
evidence received after final disallowance of a claim, the 
effective date of award is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(1)(ii) (1999).  The date of a VA 
examination will be accepted as the date of receipt of a 
claim for compensation benefits where a claim specifying the 
benefit sought is received within on year from the date of 
such examination.  38 C.F.R. § 3.157 (1999).

In this case, the date of the VA examination which ultimately 
resulted in a diagnosis of PTSD and an award of compensation 
benefits for that disability was July 17, 1995.  The veteran 
was initially evaluated on June 7, 1995, and a diagnosis was 
deferred pending psychological evaluation.  The June 7, 1995 
date of the VA examination served as an informal reopening of 
the veteran's claim for service connection for PTSD.  
However, the diagnosis was not rendered until July 17, 1995, 
and that was the date entitlement arose.  According to the 
regulations, the latter of the dates controls and in this 
case that was July 17, 1995.  Compensation benefits for PTSD 
were appropriately awarded effective as of that date.

With regard to the veteran's assertion that compensation 
benefits for PTSD should be awarded back to the date of his 
initial claim for service connection for a nervous condition 
in 1985, the Board notes that the veteran has not asserted 
that there was clear and unmistakable error in the August 
1985 RO decision denying service connection for a nervous 
disorder.  The veteran did not appeal that decision and it 
became final.  The veteran subsequently reopened his claim, 
but the law clearly provides that an award of benefits based 
on that reopened claim cannot be made effective prior to the 
date of receipt of the reopened claim.  The Court has held 
that where the law and not the evidence is dispositive, the 
Board should deny an appeal because of the absence of legal 
merit or the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  The veteran in this case has 
failed to allege facts with regard to entitlement to an 
effective date of award of compensation benefits for PTSD for 
any time prior to July 17, 1995 which meet the criteria set 
forth in the law or regulations and, accordingly, his claim 
must be denied.



ORDER

Entitlement to a rating in excess of 30 percent for PTSD, 
also diagnosed as dysthymic disorder, is denied.  

Entitlement to an effective date earlier than July 17, 1995, 
for the award of compensation benefits for PTSD, also 
diagnosed as dysthymic disorder, is denied.  



		
	G. JIVENS-MCRAE 
	Acting Member, Board of Veterans' Appeals



 

